[Cite as State v. Lakes, 2022-Ohio-703.]

                               COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA

STATE OF OHIO,                                   :

                 Plaintiff-Appellee,             :
                                                           No. 109500
                 v.                              :

ABDUL LAKES,                                     :

                 Defendant-Appellant.            :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: March 10, 2022


          Criminal Appeal from the Cuyahoga County Court of Common Pleas
                              Case No. CR-19-641421-A


                                           Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Yasmine M. Hasan, Assistant Prosecuting
                 Attorney, for appellee.

                 Erin R. Flanagan, Esq., Ltd., and Erin R. Flanagan, for
                 appellant.


EILEEN T. GALLAGHER, J.:

                Defendant-appellant, Abdul Lakes (“Lakes”), appeals his sentence and

claims the following two errors:
      1. The trial court erred by sentencing appellant Lakes to prison without
      considering the statutory factors contained in R.C. 2929.11 and/or
      2929.12.

      2. Appellant Lakes’s sentence is contrary to law because he was
      sentenced pursuant to the Reagan Tokes Law (S.B. 201), which is
      unconstitutional.

            After reviewing the record and the applicable law, we affirm the trial

court’s judgment.

                       I. Facts and Procedural History

            On or about May 26, 2019, a group of people were gathered on the

porch of a vacant home when Lakes, and his friend, Jordan Swatterwhite

(“Swatterwhite”), arrived. Swatterwhite introduced Lakes to the victim, Nijil Bulger

(“Bulger”), whom Lakes had never met. Shortly after the initial greetings, Bulger

asked to see a gun that was clearly visible in Lakes’s waistband, but Lakes refused.

Bulger repeated the request and approached Lakes. Apparently in anticipation of

what Lakes believed Bulger was going to do, Lakes drew the firearm from his

waistband and shot Bulger, who died from the injuries caused by the gunshot.

            Lakes was subsequently charged with one count of aggravated murder

in violation of R.C. 2903.01(A), one count of murder in violation of R.C. 2903.02(B),

one count of felonious assault in violation of R.C. 2903.11(A)(1), and one count of

discharging a firearm on or near a prohibited premises. All the charges included

one− and three−year firearm specifications.

            Pursuant to a plea agreement, Lakes pleaded guilty to one count of

voluntary manslaughter, a first-degree felony. The amended count included a three-
year firearm specification, and the remaining counts were nolled. At sentencing, the

court imposed a six-to-nine-year prison term on the voluntary manslaughter

conviction, plus three years on the firearm specification, for an aggregate 9-to-12-

year prison term. The court advised Lakes that he would be subject to a mandatory

five-year period of postrelease control, granted him credit for time served, and

waived fines and assigned attorney fees. Lakes now appeals his sentence.

                              II. Law and Analysis

             A. Purposes and Principles of Felony Sentencing

             In the first assignment of error, Lakes argues the trial court erred in

sentencing him without considering the purposes and principles of felony

sentencing set forth in R.C. 2929.11 and 2929.12.

            We review felony sentences under the standard set forth in R.C.

2953.08(G)(2). Under R.C. 2953.08(G)(2), “an appellate court may vacate or

modify a felony sentence on appeal only if it determines by clear and convincing

evidence that the record does not support the trial court’s findings under relevant

statutes or that the sentence is otherwise contrary to law.” State v. Marcum, 146

Ohio St.3d 516, 2016-Ohio-1002, 59 N.E.3d 1231, ¶ 1.

             A sentence is contrary to law if (1) the sentence falls outside the

statutory range for the particular degree of offense, or (2) the trial court failed to

consider the purposes and principles of felony sentencing set forth in R.C. 2929.11

and the sentencing factors in R.C. 2929.12. State v. Hinton, 8th Dist. Cuyahoga No.
102710, 2015-Ohio-4907, ¶ 10, citing State v. Smith, 8th Dist. Cuyahoga No.

100206, 2014-Ohio-1520, ¶ 13.

              R.C. 2929.11(A) governs the purposes and principles of felony

sentencing and provides that a sentence imposed for a felony shall be reasonably

calculated to achieve two overriding purposes of felony sentencing (1) to protect the

public from future crime by the offender and others, and (2) to punish the offender

using the minimum sanctions that the court determines will accomplish those

purposes. Furthermore, the sentence imposed shall be “commensurate with and not

demeaning to the seriousness of the offender’s conduct and its impact on the victim,

and consistent with sentences imposed for similar crimes by similar offenders.” R.C.

2929.11(B).

               R.C. 2929.12 delineates the seriousness and recidivism factors the

sentencing court must consider in determining the most effective way to comply

with the purposes and principles of sentencing set forth in R.C. 2929.11. The statute

provides a nonexhaustive list of factors a trial court must consider when

determining the seriousness of the offense and the likelihood that the offender will

commit future offenses. As relevant here, R.C. 2929.12 provides that the court

should consider (1) the severity of the victim’s injury, and (2) whether “[t]he

offender previously was adjudicated a delinquent child * * * pursuant to Chapter

2152 of the Revised Code, or the offender has a history of criminal convictions.” R.C.

2929.12(B)(2) and (D)(2).
             R.C. 2929.11 and 2929.12 are not fact-finding statutes. Although the

trial court must consider the purposes and principles of felony sentencing set forth

in R.C. 2929.11 and the sentencing factors listed in R.C. 2929.12, the court is not

required to make findings or give reasons for imposing more than the minimum

sentence. State v. Pavlina, 8th Dist. Cuyahoga No. 99207, 2013-Ohio-3620, ¶ 15,

citing State v. Foster, 109 Ohio St.3d 1, 2006-Ohio-856, 845 N.E.2d 470.

“Consideration of the factors is presumed unless the defendant affirmatively shows

otherwise.” State v. Seith, 8th Dist. Cuyahoga No. 104510, 2016-Ohio-8302, ¶ 12.

“This court has consistently recognized that a trial court’s statement in the journal

entry that it considered the required statutory factors, without more, is sufficient to

fulfill its obligations under the sentencing statutes.” State v. Kronenberg, 8th Dist.

Cuyahoga No. 101403, 2015-Ohio-1020, ¶ 27.

              The trial court sentenced Lakes to an indefinite sentence of six to nine

years, plus three years on the gun specification, for an aggregate 9 to 12 year prison

term. Voluntary manslaughter is a first-degree felony. R.C. 2903.03(C). The six-

to-nine-year indefinite sentence on the base charge of voluntary manslaughter is

within the statutorily prescribed sentencing range for first-degree felonies. R.C.

2929.14(A)(1)(a).

              In imposing the sentence, the trial court observed that Lakes’s actions

not only killed the victim, but also caused suffering to the victim’s family and his

own family. (Tr. 26.) The court noted that Lakes, who was only 19 years old, had an

extensive record of juvenile delinquency adjudications, including assault and having
a weapon while under disability. (Tr. 24.) The court emphasized the fact that Lakes

should not have had a gun in his possession due to his prior adjudications. Based

on these factors, the court explained:

      I don’t think the circumstances warrant a maximum term, but based
      upon your juvenile record and your continued fascination with guns, it
      does not seem appropriate to given [sic] you the minimum.

(Tr. 26.) Moreover, the trial court noted in the sentencing entry that it “considered

all required factors of the law” and that “the court finds that prison is consistent with

the purpose of R.C. 2929.11.” Thus, the trial court’s statements in open court and in

its sentencing entry clearly and convincingly demonstrate that it considered the

principles of sentencing outlined in R.C. 2929.11 and the seriousness and recidivism

factors set forth in R.C. 2929.12.

              The first assignment of error is overruled.

                                 B. Reagan Tokes

              In the second assignment of error, Lakes argues his sentence is

contrary to law because it was imposed pursuant to the Reagan Tokes Law, which is

unconstitutional.

              Lakes’s arguments are overruled pursuant to this court’s en banc

decision in State v. Delvallie, 8th Dist. Cuyahoga No. 109315, 2022-Ohio-470, which

overruled the challenges Lakes raises in this appeal to the Reagan Tokes Law.

Therefore, the second assignment of error is overruled.

              Judgment affirmed.

      It is ordered that appellee recover from appellant costs herein taxed.
      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.          The defendant’s

conviction having been affirmed, any bail pending is terminated. Case remanded to

the trial court for execution of sentence.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



EILEEN T. GALLAGHER, JUDGE

EILEEN A. GALLAGHER, P.J., and
EMANUELLA D. GROVES, J., CONCUR


N.B. Judge Eileen T. Gallagher joined the dissent by Judge Lisa B. Forbes in
Delvallie and would have found that R.C. 2967.271(C) and (D) of the Reagan Tokes
Law are unconstitutional.

Judge Emanuella D. Groves concurred with the opinions of Judge Lisa B. Forbes
(dissenting) and Judge Anita Laster Mays (concurring in part and dissenting in part)
in Delvallie and would have found the Reagan Tokes Law unconstitutional.